981 F.2d 1250
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Devon S. BEACH, Plaintiff-Appellant,v.David CHESTER;  Charles T. Raiford;  Stewart Raeford;  JohnColey;  Mr. Green, Defendants-Appellees.Devon S. BEACH, Plaintiff-Appellant,v.David CHESTER;  Charles T. Raiford;  Stewart Raeford;  JohnColey;  Mr. Green, Defendants-Appellees.
No. 92-6203, 92-6589.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 30, 1992Decided:  December 28, 1992

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Alexander B. Denson, Magistrate Judge.  (CA-89-179-5-CRT-D)
Devon S. Beach, Appellant Pro Se.
Jane Ray Garvey, Office of the Attorney General of North Carolina, Raleigh, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before HALL, MURNAGHAN, and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Devon S. Beach appeals from the district court's orders dismissing his action under 42 U.S.C. § 1983 (1988) after a non-jury trial (No. 92-6203), and denying his motion for preparation of a transcript at government expense (No. 92-6589).  Our review of the record and the district court's opinion discloses no abuse of discretion and that these appeals are without merit.  Accordingly, we affirm in both cases on the reasoning of the district court.*  Beach v. Chester, No. CA-89-1795-CRT-D (E.D.N.C. Jan. 17 and Apr. 21, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We certify that this appeal is frivolous and deny Beach's motion in this Court for the preparation of a transcript at government expense pursuant to 28 U.S.C. § 753(f) (1988)